Citation Nr: 1019348	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  95-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine, to include as secondary to service-connected right 
knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from My 1962 to March 1966.  As a member of the 
National Guard, he also had a period of active duty for 
training in May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which in pertinent part, denied the 
benefit sought on appeal. 

In April 2008, several issues, including the current issue on 
appeal, were remanded to the RO by the Board in order to 
schedule a new Travel Board hearing.  The Veteran offered 
personal testimony before the undersigned Veterans Law Judge 
at a September 2008 hearing held via videoconference from the 
RO.  Those claims were returned to the Board in January 2009, 
when it rendered final decisions to all the issues on appeal 
except for the claim for the lumbar spine disability.  

The Board remanded the lumbar spine disability matter back to 
the Agency of Original Jurisdiction (AOJ) to schedule the 
Veteran for VA examination for a medical opinion on whether 
the lumbar spine disability was related to the service-
connected right knee disability.  Subsequently, in June 2009, 
the Veteran underwent a VA examination for this purpose.  
Since substantial compliance with the Board's January 2009 
remand directives has been completed, no further action to 
ensure compliance with the remand directive is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

The Board notes that the Veteran has repeatedly stated that 
he has neurological damage from his original 1980 surgery.  
VA doctors have also raised this possibility.  See the report 
of a May 2006 VA examination.  The issue of entitlement to 
service connection for neurological damage as a residual of 
right medial meniscectomy has been raised, but it has not yet 
been addressed by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A lumbar spine disability was not shown until many years 
after the Veteran's first period of service. 

2.  There is no medical evidence on file linking lumbar spine 
disability to any aspect of the Veteran's period of service 
(to include active duty for training (ACDUTRA)).

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's lumbar spine disability 
is proximately due to his service-connected right knee 
disability.     


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
arthritis of the lumbar spine, to include as secondary to 
service-connected right knee disability, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the March 2006 RO decision in the matter, VA 
sent a letter to the Veteran in June 2005 that addressed some 
notice elements concerning his claim.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claim, and apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  The notice letter also 
informed the Veteran on how to substantiate his claim based 
on secondary service connection.  Shortly after the matter 
was adjudicated, in March 2006, VA informed the Veteran how 
it determines the disability rating and the effective date 
for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the VCAA duty to notify was fully satisfied 
as to the Veteran's claim.

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a November 2009 supplemental statement of the case was 
provided to the Veteran. See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with a medical examination in June 2009, in which the 
examiner addressed the nature of the Veteran's disability and 
discussed whether it was etiologically related to the 
service-connected right knee disability.  

The Veteran's representative has asserted that the June 2009 
VA examination report failed to comply with the Board's 
January 2009 remand directives.  The Veteran's representative 
points out that the Board noted that the record did not 
reflect the actual severity of the Veteran's limp due to his 
right knee disability and how the altered gait affects the 
Veteran's lumbar spine.  In this regard, although the VA 
examiner did not specifically describe the Veteran's limp, it 
is recorded that the Veteran used a cane to ambulate, and 
that his right knee problems made him unsteady.  The VA 
examiner fully evaluated the severity of both the lumbar 
spine disability and the right knee disability, but he 
ultimately concluded that the lumbar spine disability was not 
related to the right knee disability, because they were two 
separate disabilities.  

Even though the June 2009 VA examiner did not specifically 
discuss whether there was a relationship between of the 
Veteran's altered gait and his lumbar spine, he did clearly 
articulate that the Veteran's disabilities were separate and 
not related to each other.  The Board finds that the June 
2009 VA examination report substantially complies with the 
January 2009 remand directives, and as such, no further 
action is required.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

No additional VA examination is necessary.  Although the 
Veteran has not been afforded a VA examination to determine 
if lumbar spine disability is directly related to service, 
the evidence of record does not indicate that one is 
necessary to render a decision under the circumstances of 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2009).  

Here, the Veteran does not contend nor does the evidence of 
record indicate that the Veteran's lumbar spine disability 
was incurred during his first period of service.  There are 
no complaints indicative a lumbar spine disability during the 
Veteran's first period of service, at separation, or until 
many years thereafter.  The Veteran has asserted that he 
first began to experience back pain after his May 1980 right 
knee injury; however, the contemporary medical evidence at 
that time and for several years thereafter does not show any 
complaints of back pain.  The first medical evidence of back 
pain is not shown until May 1996 where it was noted that the 
Veteran had mild intermittent low back pain.  The record does 
not show that the Veteran had any back problems during his 
service with the National Guard.  The Board finds that any 
medical opinion linking a currently diagnosed lumbar spine 
disability to service would be speculative at best.  Since 
obtaining an additional examination would not provide any 
assistance in substantiating the Veteran's claim, VA has no 
further duty to assist in this regard. 38 U.S.C.A. § 
5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

The Veteran seeks service connection for lumbar spine 
disability.  Specifically, he contends that his lumbar spine 
disability is proximately due to his service-connected right 
knee disability.  The Veteran has asserted that his right 
knee disability alters his gait, and it in turn, has caused 
the onset of arthritis in his lumbar spine, by changing the 
mechanics and stresses on the spine.  The Veteran has 
testified that he first began experiencing symptoms of low 
back pain shortly after he injured his right knee in May 1980 
during his service with the Army National Guard.  

A review of the service treatment records from the Veteran's 
first period of active service does not show any complaints, 
treatment or diagnosis for low back problems.  The report of 
a December 1965 examination prior to separation shows that 
the Veteran's spine was evaluated as normal.  On an 
associated report of medical history, the Veteran did not 
indicate any problems with his back.  

The record shows that the Veteran injured his right knee in 
May 1980 in the line of duty while on ACDUTRA.  The 
subsequent treatment records show that the Veteran continued 
to complain of right knee pain and that he ultimately 
required surgery.  None of these treatment records shows any 
complaints for back pain or problems.  

The first medical evidence of a back problem is shown in a 
May 1996 VA treatment record.  It was noted that the Veteran 
complained of intermittent mild low back pain.  A July 1999 
VA treatment record shows treatment for a back problem.  In 
February 2001, the Veteran was diagnosed with osteoarthritis 
in the lumbar spine.  Subsequent VA treatment records show 
treatment for complaints of low back pain and spinal x-ray 
reports reveal degenerative disk disease of the lumbar spine. 

In June 2009, the Veteran underwent a VA examination.  In 
that examination report, the examiner recorded that he had 
reviewed the claims folder.  The examiner noted the Veteran 
reported that his back began bothering him when he injured 
his right knee in May 1980, but he did not receive any 
treatment for his back while he was on active duty.  The 
Veteran complained of pain, stiffness and weakness in his 
back.  The Veteran reported he occasionally used a cane or 
crutches to ambulate.  He reported that he was unsteady and 
that he falls on occasion because of his right knee 
disability.  The examiner noted that the x-ray report of the 
spine revealed degenerative joint disease throughout the 
lumbar spine and degenerative disk disease at T-12-LI, L40L5, 
and L5-S1.  The examiner noted that the Veteran had 
degenerative changes in the lumbar spine and in the right 
knee.  He found that these conditions were two specific 
problems and they were unrelated to each one.  

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and that he still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted that active military service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2009).  

In addition, a disability that is proximately due to or the 
result of a service-connected injury or disease shall be 
service connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  A disability which is 
aggravated by a service-connected disorder may be service 
connected, but compensation is only available for the degree 
to which that condition was made worse by the service-
connected condition - only to the degree that the aggravation 
is shown.  38 C.F.R. § 3.310.  In such situation, VA laws 
require that the medical evidence must show a baseline level 
of severity of the nonservice-connected disease or injury, 
which is established by medical evidence created before the 
onset of aggravation.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Initially, the Board notes that the Veteran does not contend 
(nor does the evidence of record support a finding) that his 
lumbar spine disability is directly due to his first period  
of active service.  The evidence of record does not show any 
complaints of back problems in service, at separation, or for 
many years afterward.  

The record shows that the Veteran reported the onset of 
lumbar spine disability was in 1980 after his inservice right 
knee injury, but none of the contemporary medical evidence at 
that time, or for several years thereafter, shows any 
complaints of back pain.  The first medical evidence of back 
pain is not shown until May 1996 where it was noted that the 
Veteran had mild intermittent low back pain.  

It is noted that the date of both the reported onset and the 
first medical evidence are well beyond the first year after 
the Veteran's discharge from his first period of service.  
This lengthy period without treatment for related conditions 
is evidence against a finding of continuity of back problems 
since service, and it weighs heavily against a claim for 
service connection on a direct basis.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

Further, there is no competent medical evidence linking 
lumbar spine disability directly to his first period of 
service.  

There is also no competent medical evidence linking the 
Veteran's lumbar spine disability is directly related to his 
ACDUTRA service.  When a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.  

In this case, the service treatment record at the time of the 
May 1980 injury, and for several years thereafter, does not 
show any complaints of back pain.  The record does not show 
that the Veteran had any back problems during his service 
with the National Guard.  The first medical evidence of back 
pain is not shown until May 1996 where it was noted that the 
Veteran had mild intermittent low back pain.  See Maxson, 
supra. 

The Board has considered the Veteran's assertion that his 
lumbar spine disability had its onset in May 1980 when he 
injured his right knee while on ACDUTRA.  It is noted that 
the Veteran is competent to attest to his observations of his 
disability, such as the onset of symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.   See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  

Here, the contemporary medical evidence at the time of the 
right knee injury and for several years thereafter does not 
confirm his assertions.  Rather, there is no medical evidence 
of chronic back condition until 1995.  The Board finds 
treatment records at the time of injury and thereafter to be 
very probative evidence against the Veteran as it is very 
close in time to the date in question.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence 
has greater probative value than history as reported by a 
veteran).  

After a review of the record, the Board finds that the 
evidence does not support a finding that the Veteran's lumbar 
spine disability is directly related to service, to include 
his ACDUTRA service.  See 38 C.F.R. § 3.303. 

Turning back to the Veteran's specific contention in this 
matter - a claim of secondary service connection - the 
remaining question is whether the medical evidence supports, 
or is at least in equipoise as to, the Veteran's assertion 
that his lumbar spine disability is related to his service 
connected right knee disability.  See 38 C.F.R. § 3.310.  
Here, the weight of the medical evidence is against such a 
finding.  

The June 2009 VA examiner found that the Veteran's lumbar 
spine disability was not related to his service connected 
right knee disability.  The VA examiner found that these 
conditions were two distinct problems and they were separate 
from each other.  Specifically, he stated the following:

The veteran has degenerative joint disease 
changes of the lumbar spine along with the 
degenerative disc disease changes and he has 
degenerative joint disease changes of the 
right knee.  These are two specific problems 
unrelated to each other.  One does not 
"catch" degenerative joint disease from one 
join to another.

See VA examination report dated in June 2009.

The Board finds it pertinent that there is no other medical 
opinion to the contrary. 

The Board has considered the Veteran's own assertions 
regarding a possible connection between his lumbar spine 
disability and right knee disability.  The Board finds that 
the Veteran's assertions are afforded little probative weight 
in the absence of evidence that the Veteran has medical 
training that can provide the expertise to render opinions 
about medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Where the determinative issue involves a 
medical opinion, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of 
medical etiology do not constitute competent medical 
evidence.  See Espiritu, 2 Vet. App. at 494-95.

In sum, the lumbar spine disability is not shown to be 
directly related to any period of the Veteran's service, to 
include his service in the Army National Guard.  
Additionally, the preponderance of the medical evidence of 
record is against a finding that the Veteran's lumbar spine 
disability is proximately due to his service connected right 
knee disability.  See 38 C.F.R. § 3.310.  As shown above, the 
VA examiner found that the Veteran's lumbar spine disability 
and right knee disability were two distinct disabilities, 
which are separate from each other.  The Board finds that the 
preponderance of the medical evidence is against an award of 
service.   The benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The 
claim must be denied.  


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


